DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2022 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 04/13/2022 is hereby acknowledged.

Drawings
The drawings were received on 04/13/2022 are objected to.  Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated since applicants have admitted (Specification, pg. 3, line 9-10) that “FIG. 1 is a block diagram which illustrates a conventional technique”.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2010/0195668 A1 cited in the submitted IDS) in view of Jokela et al. (US 2009/0190677 A1 cited in the submitted IDS).

Regarding Claim 17, Robert et al. discloses;
A transmitter (Fig. 14, Abstract: “transmitting apparatus 82”) and a transmitting method (Abstract: “a corresponding transmitting method”) comprising: 
a mapping circuit (Fig. 14: “frame forming means 59” ) configured to combine and map a first data sequence and a second data sequence onto orthogonal frequency division multiplexing (OFDM) subcarriers which include first subcarriers and second subcarriers (Fig. 9, 10, 14, 16, Para. [0065]-[0066]: “frame forming means 59” preforms combining and mapping of pilot signals pattern (first data sequence) and “signalling data”/“content data” pattern(second data sequence)  onto OFDM “Frequency Carrier” onto pilot and data carrying “Frequency Carriers” (first subcarriers) and non-pilot “Frequency Carriers” that only carriers “signalling data”/“content data”) and 
a framing circuit (Fig. 9, 14, 16, Para. [0065]: “frequency to time transformation means 60”) configured to generate an OFDM signal from the OFDM subcarriers (Fig. 16, Para. [0065]-[0066]: “frequency to time transformation means 60” preforms generating of an “OFDM symbol [signal]” from the “OFDM carriers” carrying pilot signals (first data sequence) and “signalling data”/“content data”  in time domain), wherein 
the mapping circuit is configured to: 
map first data included in the first data sequence and second data included in the second data sequence onto the first subcarriers (Fig. 16, Para. [0066]: “The frame forming means 59”  performs mapping of  first pilot sequence pattern including first data and second signalling data/content pattern including second “signalling data”/“content data” onto “every m-th frequency carrier and/or comprised in pilot bands”);  and 
map the second data onto the second subcarriers, the first data being not mapped on the second subcarriers (Fig. 16, Para. [0066]: “The frame forming means 59”  performs mapping of the second “signalling data”/“content data” onto second frequency carriers  not carrying pilot signals, i.e. non pilot carrying carriers), and
 the transmitter further comprises: 
…to interleave data that are to be mapped onto the OFDM subcarriers (Fig. 18, Para. [0145]: the data frame 85, 85', 85'' and 85''' would be inserted into the data patterns 34, 34', 34'', 34''' and 34'''' in time and/or frequency interleaved form).
Although Robert et al. teaches to interleaving  data that are to be mapped onto the OFDM subcarriers as addressed above, by the transmitter, they do not teach it is performed by;
an interleaving circuit…wherein the interleaving circuit:
 switches data mapped onto one first subcarrier are switched with data mapped onto another first subcarrier, the one first subcarrier and the other first subcarrier being included in the first subcarriers; and 
switches data mapped onto one second subcarrier are switched with data mapped onto another second subcarrier, the one second subcarrier and the other second subcarrier being included in the second subcarriers.
On the other hand, in the same field of endeavor, Jokela et al. teaches; 
an interleaving circuit (Fig. 8: P2 and Data Time/Frequency interleaver)…wherein the interleaving circuit:
switches data mapped onto one first subcarrier are switched with data mapped onto another first subcarrier (Fig. 7, 15, Para. [0099]-[101], [0113]-[0123]: teaches “L1-pre” siganlling data of P2 are mapped on one first subcarrier are switched onto another first subcarrier after frequency interleaving, e.g. Fig. 7, “L1-pre”-1 and “L1-pre”-7 subcarriers are switched/exchanged after frequency interleaving), the one first subcarrier and the other first subcarrier being included in the first subcarriers (Fig. 7, 15, Para. [0099]-[101], [0113]-[0123]: subcarriers that carrier at least “L1-pre” data are considered first subcarriers); and 
switches data mapped onto one second subcarrier are switched with data mapped onto another second subcarrier (Fig. 7, 15, Para. [0099]-[101], [0113]-[0123]: teaches “PLP” data mapped on one second subcarrier are switched onto another second subcarrier after frequency interleaving, e.g. Fig. 7), the one second subcarrier and the other second subcarrier being included in the second subcarriers (Fig. 7, 15, Para. [0099]-[101], [0113]-[0123]: subcarriers that only carrier “PLP” data are considered second subcarriers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to time/frequency interleave  the pilot/signalling data signals on respective first subcarriers and the content/pilot data signals on respective second subcarriers in Robert et al.’s invention using an interleaving circuit as taught by Jokela et al. where doing so would (Jokela et al., Para. [0007]) provide for signaling scheme that is “robust against interference” and “achieve time interleaving with FFT sizes smaller than 16K”.

Regarding Claim 18, Robert et al. in view of Jokela et al. discloses all as applied to claim 18 above, where Jokela et al further teaches;
when the interleaving circuit switches the data mapped onto the one first subcarrier with the data mapped onto the other first subcarrier, the other first subcarrier belongs to a same slot as the one first subcarrier (Fig. 7, 15, Para. [0099]-[101], [0113]-[0123]: the one first subcarrier, e.g. after “Freq. interleave” one “L1-pre” data  7 carried on 1st  subcarrier along the “Freq. (Carriers) axis from the top, and one other first subcarrier,  e.g. after “Freq. interleave” one other “L1-pre” data  9 carried on 5th subcarrier along the “Freq. (Carriers) axis, are in the same “Time” slot (e.g. 1st  P2 along the “Time” axis after “Freq. interleave”)), and 
when the interleaving circuit switches the data mapped onto the one second subcarrier with the data mapped onto the other second subcarrier, the other second subcarrier belongs to a same slot as the one second subcarrier (Fig. 7, 15, Para. [0099]-[101], [0113]-[0123]: the one second subcarrier, e.g. after “Freq. interleave” one “PLP” carried on 2nd subcarrier along the “Freq. (Carriers) axis from the top, and one other second subcarrier,  e.g. after “Freq. interleave” one other “PLP” carried on 4th subcarrier along the “Freq. (Carriers) axis, are in the same “Time” slot (e.g. 1st  P2 along the “Time” axis after “Freq. interleave”)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ATUNGSIRI et al. (US 2011/0013732 A1) discloses (Fig. 2-5, Para.[0039], [0040],  [0088]) “The various data slices are then time and frequency interleaved by a plurality of time and frequency interleavers 206, 207 and constructed into a transmission frame by a frame builder 208 (the format of the transmission frame including data slices” ;“The signalling data in the L1 block is then frequency interleaved by a frequency interleaver 2015 and enters the frame builder 208 to be combined into a frame along with the content data.”; “At the encoder, data to be inserted on the first thirty two sub-carriers of the preamble symbol which carries the header is shuffled with the other L1 part 2 data in a frequency interleaver prior to pilot data insertion.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633